19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 1 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 2 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 3 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 4 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 5 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 6 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 7 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 8 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 9 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 10 of 11
19-11041-shl   Doc 1   Filed 04/04/19    Entered 04/04/19 17:09:27   Main Document
                                        Pg 11 of 11
